Citation Nr: 9907276	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-45 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969, and from October 1970 to October 1973.  

The appeal arises from the February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying service connection for PTSD. 


FINDINGS OF FACT

1.  Evidence received since the last final decision by the RO 
in February 1993 is new and probative of the question of 
entitlement to service connection for PTSD, and that evidence 
is so significant that it must be considered to fairly decide 
the merits of the claim.

2.  The veteran has not presented a medical diagnosis of PTSD 
based on a verified inservice stressor.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's last final decision denying service connection for PTSD; 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from October 1967 to May 
1969, and from October 1970 to October 1973.  

1.  Factual Background

Service medical records show that the veteran suffered a 
gunshot wound to the pad of the left fifth finger and was 
treated for the same, with a residual scar.

At a November 1992 VA neuropsychiatric examination for 
compensation purposes, the veteran was noted to have been in 
Vietnam for approximately a year in 1968 and 1969.  A history 
was noted of training as a radio operator and a cook in 
service.  The veteran reported being assigned as a truck 
driver upon arrival in Vietnam, delivering food and Post 
Exchange (PX) supplies to base camps, and performing those 
duties for the entire duration of his tour in Vietnam.  The 
veteran reported three traumatic experiences in Vietnam: 
mortar and rocket attacks on his base camp the night of his 
arrival in Vietnam, which he had found frightening and which 
had made it difficult for him to sleep; an incident in which 
his supervisor had been playing with his weapon and 
repeatedly pointed it at the veteran, so that the veteran 
knocked it out of his hand, with the weapon firing and 
wounding the veteran in the left hand; and an incident in 
which the veteran had seen a number of filled body bags.  

The veteran reported being exposed to mortar or rocket fire 
on only one occasion in Vietnam other than the night of his 
first arrival in country.  He reported that the supervisor 
who had been pointing the gun at him had been white, and the 
veteran believed that the supervisor had been prejudiced 
against him because he was black.  His relationship with that 
supervisor had reportedly not been good.  He added that he 
had been the only black man in his section.  He reported 
being treated for the left hand wound, and later undergoing 
plastic surgery to the hand after numbness in the hand 
developed.  The shooting incident had been judged an accident 
and no one 


was charged.  The veteran was reportedly never in combat, was 
never exposed to small arms fire, and never saw dead or 
mutilated bodies which were not concealed in body bags.  

The veteran stated that he left service a less trusting 
person than when he entered.  He explained that in service in 
Vietnam he could not trust the civilian populace for fear 
they might be Vietcong, and could not trust his supervisor.  
He reported that since Vietnam he had felt like an outcast, 
including because of criticism received because he had gone 
to Vietnam.  He reported working for DuPont in 1969, but 
being unable to cope with civilian life, feeling like an 
outcast, so that he avoided people.  He reported that his 
supervisor at DuPont had complained that he never smiled or 
laughed.  He reported that he re-entered the Army in October 
1970 because he felt he needed to return to an environment 
where he felt comfortable.  His experience had been better 
during his second period of service.  He reported that he 
then worked as a cook, which he liked, and he felt that 
service members at his stationing had not been prejudiced 
against him.  He again worked for DuPont after his second 
period of service, but continued to be withdrawn from others 
and developed problems sleeping.  He continued work for 
DuPont until fired in 1989 for misconduct, reportedly for 
having tested positive for marijuana three times and poor 
cooperation with drug treatment.  

Since then the veteran had worked installing drywall, as a 
truck driver for a paving company, in a cafeteria, as a 
driver transporting modular homes, and most recently for a 
mirror company.  The veteran complained of currently being 
somewhat depressed because he had been off work for the prior 
month because of a pinched nerve in his back.  The veteran 
also complained of poor sleep, distrusting people and things 
around him, irritability, being bothered when around crowds, 
avoiding people, lack of emotional closeness to others, 
occasional violence, hypervigilance, jumpiness, being anxious 
all the time, and having difficulty concentrating.  The 
veteran reported occasionally believing he heard voices when 
no one was around, but being unable to discern what was being 
said.  He reported that while he was 


having trouble with management at DuPont, he had felt that 
there was a special plot against him because he was arrogant, 
didn't want to go along with the program, and was black.  

The examiner noted that the veteran's experiences in Vietnam 
were "not the typical ones commonly associated with PTSD," 
and concluded that the veteran "did not appear to have a 
primary post-traumatic stress disorder."  Objectively, the 
veteran was alert, oriented, and cooperative.  His manner was 
reserved and guarded, and he was generally non-spontaneous, 
though he responded to questions.  Mood was paranoid, 
anxious, and somewhat depressed.  Eye contact was fair.  
Affect was appropriate but constricted.  Psychomotor activity 
was normal.  There were no overt signs of hallucination, and 
no signs of loosening of associations or psychotic thought 
processes.  Thought content was paranoid and at times tending 
toward delusional.  Insight was poor, and recent and 
immediate memory were mildly impaired, though remote memory 
was intact.  Concentration was impaired, though fund of 
general knowledge, abstract thinking, and judgment were 
intact.  The examiner diagnosed no Axis I condition or 
disorder, and diagnosed paranoid personality disorder.  

At a December 1992 VA examination for conditions of the hand, 
thumb, and fingers for compensation purposes, the veteran was 
noted to have been shot by an M16 in service in 1968 in 
Vietnam by a manager, with injury to the fingertip of the 
left small finger, requiring plastic surgery to restore the 
plantar surface of that finger.  It was noted that the bullet 
did not go through the fingertip.  The veteran reported 
having had trouble sleeping at night since Vietnam.  
Objectively, the left ring finger (sic) had a nontender scar 
at the tip.  Some loss of sensation was noted to the left 
small finger tip.  No functional impairment of the left hand 
and fingers was found.  

In a December 1992 statement, the veteran informed that in 
service he arrived in Vietnam at the beginning of the 1968 
TET offensive, with the transit base hit twice that night, 
and mortar fire hitting so close he was knocked out of his 
rack.  He also 


reported that he had experienced a large rocket attack on 
Saigon when President Johnson had called off bombing over 
North Vietnam.  He reported being wounded by a fellow 
serviceman, which reportedly destroyed his trust in people.  
He reported also suffering from self-isolation, suicidal 
thoughts, homicidal thoughts, and recurring thoughts of 
Vietnam.  He informed that he had been diagnosed or treated 
for PTSD at VA medical centers as well as at a Vet Center.  

Outpatient treatment records in 1995 and 1996 from the Vet 
Center, for individual and group therapy sessions, include 
assessments of PTSD.  However, these assessments were 
apparently based on symptoms, as they were not attributed to 
any alleged inservice stressors.    

At November 1995 VA outpatient treatment for trouble dealing 
with persons at work, the veteran was noted to have been in 
counseling for PTSD, and reported that the counseling had 
been somewhat helpful.  The veteran reported having homicidal 
ideations toward one person at work.  He reported having 
visions of "throwing the person through a wall, regardless 
of outcome."  He reported that he required a few people to 
calm him down.  He reported a history of leaving jobs to 
avoid losing control, but reported not being able to afford 
to do so now.  He also reported losing control a few months 
prior and striking an acquaintance.  He reported no suicidal 
ideation and no past suicidal attempts, but one homicidal 
attempt in 1978 when he had lost control, shooting at someone 
while they were driving away.  He reported feeling "a little 
depressed," with varied appetite.  He also reported 
decreased sleep, poor concentration, decreased energy, and 
decreased libido.  A prior diagnosis of paranoid personality 
disorder was noted.  The examiner diagnosed a question of 
PTSD and a question of paranoid personality disorder.  The 
examiner started the veteran on Paxil.  

At an outpatient VA consultation examination later in 
November 1995, the veteran's prior outpatient treatment in 
November 1995, with complaints of being depressed and angry 
and difficulties with emotional/behavioral discontrol, was 
noted.  The veteran reported being wounded by a non-
commissioned officer (NCO) 


in Vietnam, with problems with trust ever since.  He reported 
feeling depressed and angry since 1969 without change.  
However, he reported that he felt the Paxil was helping his 
emotional control.  The examiner diagnosed intermittent 
explosive disorder, question of PTSD, dysthymia, and possible 
chronic adjustment disorder.  The examiner continued the 
Paxil treatment.  

At a January 1996 VA psychiatric examination for compensation 
purposes, the veteran's C-file had not been available for 
review, but the veteran's history as reported at the prior VA 
neuropsychiatric examination for compensation purposes in 
November 1992 was noted.  At the examination, the veteran 
reported recalling an incident in Vietnam in which he had 
been scheduled to fly to Dau Tieng the following day, a day 
on which that city had been destroyed by the enemy, but that 
a friend took his place on the flight and had been killed.  
The veteran reported having remembered the event during a 
group therapy session about guilt, and that the event had 
been forgotten or repressed.  However, he was unable to 
recall the date of the event or the name of the friend who 
was killed.  The veteran was noted to be currently employed 
as a cook at a rest home, with employment at that facility 
since early 1993.  The veteran reported increasing 
irritability and poor sleep.  He reported individual and 
group counseling at the Roanoke Veterans Outreach Center for 
the prior six months, with that counseling reviving many 
previously forgotten memories of Vietnam.  The veteran also 
reported feeling nervous if he was not taking his medication 
for anxiety.  He reported having constant thoughts about 
Vietnam, consisting mainly of anger that nothing had been 
done about the man who had shot him in his finger.  He 
reported that he had planned a career in service but that his 
military career 'went down the drain' after that shooting 
incident.  

The veteran did not report any intrusive distressing 
recollections of death and destruction experienced in 
Vietnam.  However, he reported being scared to let anyone get 
close to him and not being able to tolerate being around 
crowds.  He reported being in constant fear that someone 
might try to harm him.  He also reported heightened jumpiness 
in response to loud noises.  He reported quite a bit of 
depression, with occasional crying spells, feelings of 
hopelessness, lack of energy, 


and reduced interests.  He reported sleeping in the afternoon 
or early evening and getting only two to three hours sleep 
every 24 hours.  He denied having nightmares.  He reported 
variable appetite but a stable weight.  He also reported 
being quite irritable with periodic homicidal thoughts and 
angry verbal outbursts, but denied assaultive behavior.  He 
denied hallucinations and delusions.   He denied alcohol 
abuse, but reported a history of marijuana, though without 
use of that substance since 1988.  He reported being socially 
avoidant and withdrawn.  He was noted to be taking Paroxetine 
daily.  

Objectively, the veteran was alert, oriented, and 
cooperative.  Mood was anxious, dysphoric, and paranoid.  He 
appeared tense, had sweaty hands, rarely smiled or laughed 
and only in a subdued manner, and was cautious and guarded 
with the examiner.  Eye contact was fair, speech was non-
spontaneous, and affect was appropriate but constricted.  
Psychomotor activity was within normal limits, and he did not 
appear psychotic.  Insight was partial.  Remote memory was 
intact, but recent memory was moderately impaired and 
immediate memory was mildly impaired.  Concentration was 
moderately to markedly impaired.  Fund of knowledge, abstract 
thinking, and judgment were intact.  History as reported was 
noted to be essentially consistent with that reported at the 
November 1992 VA examination for compensation purposes.  The 
examiner noted that the gunshot wounding incident in Vietnam 
had not been verified as an attempt to kill the veteran, and 
an Army judge had ruled the incident an accident.  The 
examiner also noted that the newly reported incident of a 
friend dying in Vietnam had also not been verified.  The 
examiner further noted that the veteran's symptoms did not 
include intrusive recollections of death, violence, and 
destruction in Vietnam; recurrent distressing dreams; 
flashbacks; or intense psychological distress upon being 
reminded of specific events in Vietnam involving death and 
destruction.  The examiner concluded that there was 
insufficient evidence for a diagnosis of PTSD.  The examiner 
diagnosed no Axis I condition or diagnosis, but rather only 
diagnosed a paranoid personality disorder.  



The veteran underwent a substance abuse inpatient treatment 
program (SATP) from May to June, 1996.  This was noted to be 
the second such program undergone by the veteran.  The 
summary of that program noted a history of 30+ years of 
drinking and 13 years of drug abuse.  The veteran upon 
admission was noted to use an unknown amount of crack weekly, 
and to drink a fifth of whisky one or two days per week.  A 
distant history of polysubstance abuse was also noted.  He 
reportedly had lost employment and housing in the past due to 
drinking, and had family problems and social isolation as a 
result of drinking and drug use.  He reportedly occasionally 
used more alcohol or drugs than planned, and spent much of 
his time getting, using, and recovering from the effects of 
alcohol and cocaine.  He reportedly continued to drink 
despite social problems.  Upon admission the veteran appeared 
to be intoxicated (he reported last using cocaine one month 
prior and last used alcohol the day of admission) but was 
cooperative with fair eye contact.  Objectively, his mood was 
fair and affect was appropriate.  He was alert and oriented 
times three with cognitive function grossly intact.  There 
were no flights of ideas or looseness of association.  
Thought processes were linear and logical, and the veteran 
denied hallucinations or delusions.  The veteran completed a 
28-day substance abuse treatment program without evidence of 
use of drugs or alcohol, and showed moderate motivation and 
moderate insight into his substance abuse problem.  He 
planned to return to home and work upon hospital discharge.

A VA treatment progress note from that May to June, 1996, 
inpatient program noted diagnoses of alcohol/cocaine abuse, 
substance-induced mood disorder, hypertension, rheumatoid 
arthritis, and PTSD.  

At a March 1997 RO personal hearing, the veteran testified 
that shortly after separation from service he began to have 
social and occupational difficulties, including being 
antisocial and isolating himself out of a fear and hatred of 
people and an intolerance for being around others.  He 
expressed his belief that his first marriage had ended as a 
result of his symptoms.  He testified that he began receiving 
treatment in Charleston in approximately 1985.  He testified 
that he had been treated at VA facilities for various 
conditions since 1985, including substance 


abuse and his mental state.  He testified that he had been 
diagnosed with PTSD during the course of his substance abuse 
treatment programs.  He testified that treating medical 
professionals found that the veteran did not have significant 
difficulties with his substance abuse.  He testified that he 
had worked at the same job post service for 17 or 18 years 
working for DuPont, and that the job had been well-suited for 
him because he worked a night shift and this allowed him to 
isolate himself and be his own boss.  He testified that he 
eventually had difficulty at work involving confrontations 
with coworkers, especially with coworkers spying on him.  He 
testified that he had had homicidal thoughts during that 
employment, including threatening one supervisor in order 'to 
get the supervisor to back-off.'  He testified that in his 
current marriage he had been married 16 years, with the 
marriage lasting through difficult times because his wife was 
understanding.  He testified that he had five or six 
different jobs after DuPont and prior to his current 
employment, quitting those jobs because he no longer wanted 
to bother, because there was usually some confrontation.  He 
testified that he still had flashbacks or nightmares, awaking 
in a highly anxious state with sweating, though the 
flashbacks were not as frequent now.  He testified that his 
wife had commented on the amount that he sweated.  He 
testified, in effect, that in his nightmares he might be 
fighting someone, or there might be some similar content.  He 
testified that he and his wife did not go out and socialize, 
and that he did not like to be confined.  He testified that 
he had been turned down for a PTSD treatment program in the 
prior year and had never completed any such program.  He 
testified that on the last occasion he had been refused entry 
into a treatment program because he had been told he was too 
psychotic.  He testified that nonetheless he had been treated 
at the Vet Center for the prior year.  He testified, in 
effect, that he was currently taking medications without 
which he would engage in frightening behavior.  He testified 
that he patrolled the perimeter of his house all the time to 
make sure everything was locked up.  He testified that at 
times he felt someone was trying to get in.  He testified, in 
effect, that he thought all the time, particularly in the 
very early morning, about the soldier who shot him in 
Vietnam.  He testified that he had flashbacks about being 
pursued and being cornered, but would come out of it before 
being actually hunted (sic).  He testified that his 
nightmares had the same content as the flashbacks.  He 


testified that he did not currently take street drugs, adding 
that the medications he currently took were strong enough.  
He testified that he began receiving treatment for PTSD in 
the prior year when he was being treated for substance abuse 
or mental state.

2.  Analysis

2.  a.  Whether New and Material Evidence has been Presented 
to Reopen the Claim

The record in this case reflects that the veteran was 
originally denied service connection for PTSD in a February 
1993 RO decision.  The veteran was again denied service 
connection for PTSD, on the merits,  in a September 1996 RO 
decision, and this appeal arises from that September 1996 
denial. 

In order to reopen a claim, the veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108.  (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
If the Board determines that the appellant has produced new 
and material evidence, the case is reopened and the Board 
must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).   

VA is required to review all the evidence submitted by a 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and readjudicated 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
invalid the test applied in that case by the Board and the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Federal Circuit 
held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) as requiring a 
reasonably possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Thus, the Board must use 38 C.F.R. 
§ 3.156(a) itself to determine whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's claim.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since that last prior final denial in 
February 1993 has included Vet Center counseling records from 
1995 and 1996, and a substance abuse inpatient treatment 
program note, both bearing diagnoses of PTSD.  These 
diagnoses of PTSD were not present at the time of the last 
prior final denial of the veteran's claim in February 1993, 
and are so significant that they must be considered in order 
to fairly decide the outcome of the claim for service 
connection.  Accordingly, the Board finds that the veteran's 
claim for service connection for PTSD is reopened. 38 C.F.R. 
§ 3.156(a).

2.  Whether the Claim is Well Grounded

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the Court held that a plausible 
claim is one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

Initially, the Board notes that at a recent VA psychiatric 
examination for compensation purposes in January 1996, the 
veteran related an inservice incident in Vietnam in which he 
had been scheduled to fly to a town, but a friend flew in his 
stead, resulting in the death of that friend when the town 
was destroyed the following day.  However, the veteran 
reported being unable to recall either the name of the friend 
or the date of the incident.  Absent such specific 
information, this alleged stressor cannot be verified.  The 
veteran has also not provided specific information to support 
development of other alleged stressors.  In any case, VA 
examiners for compensation purposes in November 1992 and 
January 1996 determined that the veteran did not suffer from 
an Axis I psychiatric disorder, much less suffer from PTSD.  
Further, no medical examiner has diagnosed PTSD based on any 
inservice stressors, alleged or confirmed.  Hence no further 
development is indicated by the evidentiary record.   

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).  With regard to PTSD, VA regulations reflect 
recognition that symptoms attributable to PTSD often are not 
manifest in service.  Accordingly, service connection for 
PTSD requires current medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If it is determined through military 
citations or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be established as conclusive evidence 
as to their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

In this case, the veteran has not alleged and service medical 
records do not show that the veteran engaged in combat with 
the enemy.  While the veteran has presented some Vet Center 
counseling records showing an assessment of PTSD, these 
records have not included a diagnosis of PTSD resulting from 
an inservice stressor.  While an inpatient treatment record 
associated with the VA inpatient substance treatment program 
from May 1996 to June 1996 listed a diagnosis of PTSD among 
other disorders not treated during that program, there is no 
indication of the basis of that diagnosis, and accordingly 
the diagnosis appears to be no more than a diagnosis 
previously noted in the veteran's medical record carried 
forward onto that treatment record.  In any case, there is no 
indication that the diagnosis was based on any inservice 
stressors.  

At VA psychiatric examinations for compensation purposes in 
November 1992 and January 1996, where the question of a 
diagnosis of PTSD due to verified inservice stressors was 
specifically addressed, the examiners found that no diagnosis 
of PTSD, and in fact no Axis I diagnosis whatsoever, was 
warranted.  The November 1992 examiner attributed the 
veteran's paranoid symptoms to a paranoid personality 
disorder, as did the January 1996 examiner.  In each 
examination, the veteran's claimed stressors were noted, and 
yet PTDS was not diagnosed.  No medical examiner has 
diagnosed PTSD due to inservice stressors.

The veteran has alleged many symptoms typically associated 
with PTSD, including allegations of flashbacks and nightmares 
at his March 1997 RO personal hearing.  However, the Board 
notes that the veteran did not complain of flashbacks or 
nightmares at his November 1992 or January 1996 VA 
psychiatric examinations for compensation purposes.  To the 
contrary, at the January 1996 examination, though the veteran 
complained of impaired sleep, he specifically denied having 
nightmares.  Suspiciousness and lack of trust of others has 
been medically associated with diagnosed paranoid personality 
disorder, not PTSD.  The veteran's May to June, 1996, 
substance abuse treatment program summary noted that his 
family problems and social isolation were the result of his 
drinking and drug use, with a 30+ year history of drinking 
and 13 years of cocaine abuse, with loss of housing and 
employment due to drinking, and much time spent getting, 
using and recovering from use of alcohol and cocaine.  Hence 
while the veteran has alleged many symptoms which might 
otherwise be attributed to PTSD, they have generally not been 
medically associated with PTSD in this case.  Rather many of 
these symptoms have been attributed to other conditions.

It is true that at November 1995 VA outpatient treatments the 
examiners raised the question of a diagnosis of PTSD based on 
symptoms including anger, loss of control, depression, 
impaired sleep, and trouble dealing with persons at work.  
However, no definite diagnosis of PTSD was assigned.  

The Board notes the veteran's testimony at his March 1997 RO 
personal hearing to the effect that he had been diagnosed 
with PTSD and that he suffered from PTSD due to his inservice 
stressors.  However, evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded except where the evidentiary 
assertion is beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet.App. 19, 21 (1993).  In 
the present case, the veteran's evidentiary assertions as to 
a current diagnosis of PTSD based on inservice stressors are 
beyond his competence.  Lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski,  2 Vet.App. 
492 (1992).  Further, the Court, in addressing such evidence, 
has held that a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to render a claim well grounded.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995); See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) (a layperson is 
generally not capable of proffering opinion on a matter 
requiring medical knowledge).  

Accordingly, absent a medical diagnosis of PTSD due to 
inservice stressors, the Board must find that the veteran's 
claim for service connection for PTSD is not well grounded.  
3.304(f); Cohen; Caluza; Tidwell.

The Board notes that the RO denied the veteran's claim for 
service connection for PTSD on the merits in its February 
1996 denial.  However, in a September 1996 rating decision 
the RO apparently refused to reopen the claim for service 
connection for PTSD based on the absence of new findings or a 
confirmed diagnosis of PTSD to warrant reopening the claim.  
A November 1996 Statement of the Case considered the claim on 
the merits, finding evidence of a stressor but the absence of 
a confirmed diagnosis of PTSD based on verified stressors to 
support service connection.  A December 1997 Supplemental 
Statement of the Case again decided the claim on the merits, 
but a May 1998 Supplemental Statement of the Case found that 
there was not new and material evidence to warrant reopening 
of the claim.  The Board notes that evidence submitted into 
the record subsequent to the December 1997 Supplemental 
Statement of the Case consisted only of statements by the 
veteran or his representative repeating prior factual 
contentions, or duplicates of previously submitted evidence.  
Accordingly, no new pertinent evidence was submitted into the 
record subsequent to the December 1997 Supplemental Statement 
of the Case, and accordingly an additional Supplemental 
Statement of the Case is not required subsequent to that 
issued in December 1997 in order to consider the whether the 
claim is well grounded or to consider the claim on the merits 
on the basis of those additional submissions.  Further, as 
the RO has also considered the claim on the merits, most 
recently as reflected in the December 1997 Supplemental 
Statement of the Case, a remand of this case for the RO to 
consider the reopened claim on a de novo basis is also not 
required.  It is clear that on the basis of essentially the 
same evidence, the RO denied the claim on the merits and 
subsequently held that the additional evidence was not new 
and material to reopen the claim.  See 38 C.F.R. §§ 19.31, 
20.1304 (c) (1998).

The Board does not prejudice the veteran by denying the claim 
as not well grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet.App. 384 
(1995)(en banc).  Compare Bernard v. Brown, 4 Vet.App. 384 
(1993).  To obtain further consideration of the matters on 
appeal before the Board, the veteran may file a claim 
supported by medical evidence showing current PTSD and 
linking that PTSD to verified stressors in service.  

ORDER

As the veteran has not submitted a well-grounded claim for 
service connection for PTSD, his reopened claim is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 
- 17 -


- 1 -


